Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 19, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claims objections have been fully considered and are persuasive. Therefore the rejection has been withdrawn. 
Claim Objections
Claim 13 objected to because of the following informalities:
Regarding Claim 13, line 2, “that is parallel in a plane” should be changed to “that is parallel to a plane”. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 11-13, 16, 18-20, 24-27 , are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boehm WO2017153182A1 (Please see attached machine translation for paragraph reference numbers).
Regarding Claim 1, Boehm teaches: A motor vehicle door lock comprising: a locking mechanism having a rotary latch and a pawl (P004, a rotary latch and pawl are known components of a vehicle door lock), an actuating lever chain (unnumbered feature comprising: 18,32,34) for opening the locking mechanism in an emergency (P025 L1-4), and a control element (unnumbered feature comprising: 56,60,64,66,68) which blocks the actuating lever chain indirectly or directly in normal operation and releases the actuating lever chain when the emergency occurs (P0030), wherein the control element has an electric motor (68) and an output element (unnumbered feature comprising: 56,66); wherein: the control element further has a worm gear (Fig 2, unnumbered feature comprising: the first gear attached to the shaft of motor 68) operated by the electric motor, and the output element meshes with the worm gear (Fig 2, 66 meshes with the worm gear on shaft of motor 68) and has a blocking contour (56); the actuating lever chain comprises an outer actuating lever (34) and a coupling element (58) that operatively couples the outer actuating lever to the locking mechanism (P0025, P0026 L1-3; Fig 2, 58 is connected to 34 via 32), and the outer actuating lever has an abutment surface (54); the output element is rotatable by interaction with the worm gear (output element 66 has component 56 that is attached via 64) between a blocking position (Fig 3) and a release position (Fig 5); and in the blocking position the blocking contour interacts against the abutment surface to prevent movement of the outer actuating lever (Fig 3, blocking contour 56 interacts with abutment surface 54 via 60), and in the release position the blocking contour is disengaged from the abutment surface to permit movement of the outer actuating lever (Fig 5, blocking contour 56 disengages abutment surface 54 via rotating 60 out of the way, thereby permitting movement of the outer actuating lever 34).
Regarding Claim 2, Boehm teaches: The motor vehicle door lock according to claim 1 further comprising a sensor (P0031), wherein the electric motor is activated as a function of signals from the sensor (P0031).
Regarding Claim 3, Boehm teaches: The motor vehicle door lock according to claim 1, wherein the control element interacts directly with the outer actuating lever of the actuating lever chain (Fig 3, 60 of the control element interacts directly with the outer actuating lever 34).
Regarding Claim 11, Boehm teaches: The motor vehicle door lock according to claim 2, wherein the sensor is configured to detect a crash (P0031, the sensor being linked to the triggering of the accident would make the sensor a crash sensor).
Regarding Claim 12, Boehm teaches: The motor vehicle door lock according to claim 1, wherein during the normal operation, the locking mechanism can only be opened by electric motor power (P006 L4-10, P0028 L1-3).
Regarding Claim 13, Boehm teaches: The motor vehicle door lock according to claim 1, wherein the worm gear is rotatable in a plane (Fig 2, vertical plane) that is parallel in a plane (Fig  2, vertical plane) in which the outer actuating lever is rotatable (Fig 2, both the outer actuating lever 34 and the worm gear attached to the end of the shaft of the motor rotate in parallel planes).
Regarding Claim 16, Boehm teaches: The motor vehicle door lock according to claim 1, wherein the actuating lever chain is coupled mechanically to an outer door handle (18) (P0025 L1-4, outer door handle 18 is connected to 32 of the actuating lever chain via 22).
Regarding Claim 18, Boehm teaches: The motor vehicle door lock according to claim 4, wherein the flexible connecting element is a Bowden cable (P0026 L1-2).
Regarding Claim 19, Boehm teaches: A motor vehicle door lock comprising: a locking mechanism having a rotary latch and a pawl (P004, a rotary latch and pawl are known components of a vehicle door lock), an actuating lever chain (unnumbered feature comprising: 18,22, 32,34) for opening the locking mechanism in an emergency (P025 L1-4), and a control element (unnumbered feature comprising: 56,64,66,68) which blocks the actuating lever chain indirectly or directly in normal operation and releases the actuating lever chain when the emergency occurs (P0030), wherein the control element has an electric motor (68) and an output element (unnumbered feature comprising: 56,66); wherein: the control element further has a worm gear (Fig 2, unnumbered feature comprising: the first gear attached to the shaft of motor 68) operated by the electric motor, and the output element meshes with the worm gear (Fig 2, 66 meshes with the worm gear on shaft of motor 68) and has a blocking contour (56); the actuating lever chain comprises an outer actuating lever (22) and a coupling element (58) that operatively couples the outer actuating lever to the locking mechanism (P0025, P0026 L1-3; Fig 2, 58 is connected to 22 via 32 and 34, 58 then connects to the lock mechanism), and the outer actuating lever has a connector element (34) that is articulated on an end of the actuating lever (22 is articulated on the end of 34 via pin 40); the output element is rotatable by interaction with the worm gear (output element 66 has component 56 that is attached via 64) between a blocking position (Fig 3) and a release position (Fig 5); and in the blocking position the blocking contour interacts against the connector element to prevent movement of the outer actuating lever (Fig 3, blocking contour 56 interacts with connector element 34 via 60), and in the release position the blocking contour is disengaged from the connector element to permit movement of the outer actuating lever (Fig 5, blocking contour 56 disengages connector element 34 via rotating 60 out of the way, thereby permitting movement of the outer actuating lever 34).
Regarding Claim 20, Boehm teaches: The motor vehicle lock according to claim 19, wherein the output element pivots the blocking contour about an axis of the output element to disengage the blocking contour from the connector element (Going from Fig 3 to Fig 5, the output element 66 rotates on its axis, causing the blocking contour 56 to also rotate on the same axis to disengage it from the connector element 34).
Regarding Claim 24, Boehm teaches: The motor vehicle door lock according to claim 19 further comprising a sensor (P0031), wherein the electric motor is activated as a function of signals from the sensor (P0031).
Regarding Claim 25, Boehm teaches: The motor vehicle door lock according to claim 24, wherein the sensor is configured to detect a crash (P0031, the sensor being linked to the triggering of the accident would make the sensor a crash sensor).
Regarding Claim 26, Boehm teaches: The motor vehicle door lock according to claim 19, wherein during the normal operation, the locking mechanism can only be opened by electric motor power (P006 L4-10, P0028 L1-3).
Regarding Claim 27, Boehm teaches: The motor vehicle door lock according to claim 1, wherein the worm gear is rotatable in a plane (Fig 2, vertical plane) that is parallel in a plane (Fig  2, vertical plane) in which the outer actuating lever is rotatable (Fig 2, both the outer actuating lever 34 and the worm gear attached to the end of the shaft of the motor rotate in parallel planes). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Boehm WO2017153182A1, in view of Keikert AG DE 202008003845 U1 (Please see attached machine translation for paragraph reference numbers).
Regarding Claim Regarding Claim 4, Boehm teaches: The motor vehicle door lock according to claim 1, wherein the control element interacts indirectly with the actuating lever chain (56 of the control element interacts indirectly with 34 of the actuating lever chain via 60) and selectively blocks and releases the actuating lever chain (Figs 3 and 5 show the blocking and release of the actuating lever chain respectively). Boehm does not teach: further comprising a flexible connecting element for coupling the actuating lever chain to a handle, wherein the control element interacts indirectly with the actuating lever chain and selectively blocks and releases the flexible connecting element. Keikert AG teaches that is known in the art to have a flexible connecting element (Keikert: 8) for coupling an actuating lever chain (Keikert: 1,2,3) to a handle (Keikert: 6). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Boehm, to include a flexible element, as taught by Keikert, connecting 22 of the actuating lever chain of Boehm resulting in flexibility in positioning of the components of the actuating lever chain, thereby increasing versatility in mounting of components.
Regarding Claim 5, Boehm teaches: The motor vehicle door lock according to claim 1. Boehm does not teach: further comprising a lock housing, wherein the control element is arranged in an interior of the lock housing. Keikert AG teaches that it is known in the art to have a lock housing (Keikert: 4) wherein a control element (Keikert: 16) is located within the housing. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Boehm to include a lock housing surrounding the mechanism components as taught by Keikert AG resulting in protection of the components from outside debris thereby increasing longevity of components.
Regarding Claim 21, Boehm teaches: The motor vehicle door lock according to claim 19. Boehm does not teach: further comprising a flexible connecting element for coupling the actuating lever chain to a handle, wherein the flexible connecting element is connected to the connector element. Keikert AG teaches that is known in the art to have a flexible connecting element (Keikert: 8) for coupling an actuating lever chain (Keikert: 1,2,3) to a handle (Keikert: 6). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Boehm, to include a flexible element, as taught by Keikert, connecting 34 of the actuating lever chain of Boehm resulting in flexibility in positioning of the components of the actuating lever chain, thereby increasing versatility in mounting of components.
Regarding Claim 22, Boehm, in view of Keikert AG teaches: The motor vehicle door lock according to claim 21, wherein the flexible connecting element is a Bowden cable (Keikert: P0021, flexible connection 8 is a Bowden cable).
Regarding Claim 23, Boehm teaches: The motor vehicle door lock according to claim 19. Boehm does not teach: further comprising a lock housing, wherein the control element is arranged in an interior of the lock housing. Keikert AG teaches that it is known in the art to have a lock housing (Keikert: 4) wherein a control element (Keikert: 16) is located within the housing. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Boehm to include a lock housing surrounding the mechanism components as taught by Keikert AG resulting in protection of the components from outside debris thereby increasing longevity of components. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847. The examiner can normally be reached Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C./Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675